DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pertaining to the amendments changing the scope of the claims, see remarks, filed 08/10/2021, with respect to the rejection(s) of claim(s) 1-7, 11-17 and 21 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered and are persuasive.  The examiner believes that the amendment affecting the scope of the claims overcomes the prior art used in the rejection(s) above. Therefore, the rejection(s) of claims(s) 1-7, 11-17 and 21 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 2018/0089519 A1 (hereinafter “Raziel”).

Regarding claim 1:
Raziel discloses: 
A device for authenticating a user, comprising:
a first sensor configured to measure a movement of a user in response to an interaction of the user with a displayed image (Raziel discloses in ¶13 how a movement is measured (i.e. ‘gesture’) in response to a ‘prompt’, i.e. : “The user gesture is a gesture consciously performed by the user. The user gesture may be performed in response to a prompt. For example, the authentication system may prompt the user to perform a predefined gesture, such as one that the user had previously recorded for authentication purposes. The gesture may include one or more distinct hand, arm, wrist, or body positions, either statically posed or a series of movements (e.g., a gesture that includes motion).”; ¶19 discloses further that the prompt may be of a displayed image, i.e. graphical UI: “The user interface may be a graphical user interface”);
a second sensor configured to measure a physiological trait of a hand of the user during the interaction of the user with the displayed image (Raziel discloses in ¶22-23 how a palm print is measured when performing the gestures, i.e.: “3D gesture recognition 212 may be performed when a person is prompted to perform the gesture … 3D palm print recognition 214 may be performed by capturing one or more images of the person's palm and extracting palm print features. Palm print features are made up of palm lines, principal lines and creases state. Information may include the location, direction, and orientation of each interest point. Palm matching techniques include minutiae-based matching, correlation-based matching, and ridge-based matching.”); and
controller circuitry configured to authenticate the user in response to a positive comparison between the movement of the user and a stored movement associated with the user stored physiological trait associated with the user (Raziel discloses in ¶38 how the movement and the physiological trait is used to authenticated the user: “a user biometric template is constructed using the hand geometry, palm print, gesture, and bio-behavioral movement sequence. In an embodiment, the method 400 includes using the user biometric template to authenticate the user. For instance, the user may be prompted to perform the previously-performed gesture, during which the camera array may capture images of the user's hand to identify and extract the various biometric features related to the user template.”).

Regarding claim 2:
Raziel discloses: 
A device according to claim 1, further comprising storage configured to store a user profile having associated therewith the stored movement and wherein the controller circuitry is configured to compare the movement of the user with the stored movement in the user profile (Raziel discloses in ¶22 how the captured movement is compared with a stored movement: “3D gesture recognition 212 may be performed when a person is prompted to perform the gesture. For example, the person may be prompted to authenticate themselves by performing the authentication gesture. The resulting movement may be captured using one or more images. The gesture may be compared to a repository of gestures to determine whether the gesture is recognized.”).

Regarding claim 3:
Raziel discloses:
A device according to claim 1, wherein the first sensor is an image sensor or a wearable sensor located on the user's body (Raziel discloses in ¶17: “authentication system 200 includes a camera array 202 that provides images to an image processor 204”).  

Regarding claims 11-13 and 21:
Claim 11-13 and 21 are directed to a method instead of a device. Claim 21 discloses a non-transitory machine readable medium. However, Raziel discloses both a system and a method (see Raziel, Abstract: “Various systems and methods for providing a mechanism for multi-modal user authentication are described herein.”). Raziel also discloses a computer readable medium (see ¶39: “a machine-readable storage device”). Otherwise the same features and limitations disclosed in claims 11-13 and 21 are also recited in respective and corresponding claims 1-3 and no additional feature or detail, apart from being directed to a method and not device, are recited. For this reason, the same grounds of rejection given in claims 1-3 are equally applicable to claims 11-13 and 21, mutatis mutandis, using the same citations.  




Regarding claim 22:
Raziel discloses: 
A device according to claim 1, wherein the first and second sensors are a single sensor (Raziel discloses in ¶21 how both the palm print as well as the motion of a user’s hand is captured using the camera array: “3D hand geometry 210 may be performed on one or more images captured as the person moves their hand or hands in front of the camera array 202. For example, when the person is prompted to perform a gesture for authentication, the person's hand may be captured and the 3D hand geometry 210 may be performed. 3D hand geometry 210 includes measuring various features of the person's hand or hands, and possibly adjacent features, such as the person's wrist. Using multiple images of the hand, finger size, wrist size, or other features of the hand may be captured and measured to determine 3D hand geometry 210”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2018/0089519 A1 (hereinafter “Raziel”) as applied to claim 1 and 11 above, and further in view of U.S. PGPub. No. 2016/0140553 A1 (hereinafter "Faith").

Regarding claim 4:
Raziel discloses a device according to claim 1 (see rejection of claim 1 above).

However, Raziel does not explicitly disclose the following limitation that is taught by Faith:
wherein the displayed image is a virtual object associated with the user and the stored movement is associated with the virtual object (see ¶40 of Faith disclosing how a user interacts with a 3D object in a virtual reality, i.e.: “ From the point of view of the user wearing the three dimensional image enhancing device as shown in FIG. 4B, however, the user may appears as though he or she is attempting to interact with or grab the three dimensional object in the virtual reality or augmented reality environment from the three dimensional image that is projected or displayed by the three dimensional image enhancing device.”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to substitute the 2D display system with image prompt disclosed in Raziel with the virtual reality system displaying a 3D object as disclosed in Faith, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to authenticate a user using both movement and physical attributes in a virtual reality environment. 
	
Regarding claims 14:
Claim 14 is directed to a method instead of a device. However, Raziel discloses both a system and a method (see Raziel, Abstract: “Various systems and methods for providing a mechanism for multi-modal user authentication are described herein.”). Raziel also discloses a computer readable medium (see ¶39: “a machine-readable storage device”). Otherwise the same features and limitations disclosed in claims 14 are also recited in respective and corresponding claim 4 and no additional feature or detail, apart from being directed to a method and not device, are recited. For this reason, the same grounds of rejection given in claims 4 are equally applicable to claims 14, mutatis mutandis, using the same citations.  

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2018/0089519 A1 (hereinafter “Raziel”) as applied to claim 1 and 11 above, and further in view of U.S. PGPub. No. US 2016/0188861 A1 (hereinafter "Todeschinl").

Regarding claim 5:
Raziel discloses a device according to claim 1 (see rejection of claim 1 above).
However, Raziel does not explicitly disclose the following limitation that is taught by Faith:
wherein the displayed image is one of a virtual keyboard (see ¶56 of Todeschinl which explicitly discloses a “virtual keyboard”, i.e.: “the input device is a … a virtual keyboard.”).  

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: [s]imple substitution of one known element for another to obtain predictable results. 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to substitute the traditional input system as disclosed in Raziel with the virtual keyboard as disclosed in Todeschinl, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to authenticate a user using both movement and physical attributes using virtual keyboards. 

Regarding claim 6:
The combination Raziel and Todeschinl discloses:
see ¶56 of Todeschinl: “the user authentication system 100 according to the present disclosure includes an input device for receiving a user identification 126 from the user. A user identification 126 is information (e.g., data) that uniquely identifies the user and distinguishes the user from any other user or potential user of the computer environment. Typically, a user identification 126 (sometimes known as a user ID, login ID, username, etc.) is an alphanumeric identifier (e.g., string).”).  


Regarding claim 7:
The combination Raziel and Todeschinl discloses:
25A device according to claim 6, wherein the predefined code is a personal identification number (see ¶3 and 56 of Todeschinl: “These known methods typically involve the utilization of a username or user identification (e.g., user ID) and traditional alphanumeric passwords, PINS, “captcha” data entry, picture passwords, two-dimensional (2D) pattern tracing, among others.”).  

Regarding claims 15-17:
Claim 15-17 is directed to a method instead of a device. However, Raziel discloses both a system and a method (see Raziel, Abstract: “Various systems and methods for providing a mechanism for multi-modal user authentication are described herein.”). Raziel also discloses a computer readable medium (see ¶39: “a machine-readable storage device”). Otherwise the same features and limitations disclosed in claims 15-17 are also recited in respective and 

How to overcome the rejections of claims 1-7 , 11-17, 21 and 22 under 35 U.S.C. § 102/103:
The examiner, after carefully reviewing the specification, is unable to find any particular limitations that would overcome the prior art on record. 


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. PGPub. No. 2019/0379671 A1 (“Sundar”) – in particular Fig. 7 and Fig. 8, measures a user’s interaction with a virtual keyboard (depicted in Fig. 7) that is used to create a base profile of movement patterns and which then compares the movement pattern with a previously stored movement pattern to authenticate the user. Sundar is nearly identical to the applicant’s claimed invention, however, does not constitute prior art as it was filed at a later date. 
U.S. PGPub. No. 2013/0182902 A1 (“Holz”) – discloses a system to capture motion in 3D space and also in one embodiment, see ¶151, use it for authentication purposes. 
U.S. Pat. No. 10,649,653 B2 (“Creager”) – discloses a system of a virtual keyboard that lacks physical buttons and that permits a user to interact with a computer system while also determining the user’s keystroke identity that is used for authentication purposes. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491